Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	In response to application filed on 15 April 2020.
REASONS FOR ALLOWANCE
2.	Claims 1-20 are allowed over the prior art of record.
                 The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art of record does not teach:  
		“…executing a secret shuffle protocol…homomorphically adding, for each position of multiple list positions in the lists of randomly-permuted rerandomized encrypted blinded secret input values, position-specific encrypted blinded secret values at the position, to generate, by homomorphically removing the random secret-shares, and by homomorphically dividing the resulting encrypted sum by the number of clients, an encrypted secret input value corresponding to the position, wherein resulting encrypted secret input values at all positions are rerandomized and in a shuffled sequence that is unmapped to an order of receipt by the service provider of the encrypted secret input values”

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

.

Conclusion

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        4 November 2021